Per Curiam:

The plaintiff below recovered a j udgment against the defendant railway company for damages on account of injuries to his minor son. The defendant presents to this court the single question of the sufficiency of the evidence to sustain the verdict.
It is claimed that the evidence was insufficient to identify the train which inflicted the injury as one operated by the' defendant; to show authority in the fireman who expelled plaintiff’s son from the train to do so; and to show wantonness on the part of the defendant, the injured boy being a trespasser. It is also claimed that the plaintiff’s son was guilty of contributory negligence. These questions were all matters of fact to be established by evidence. The record has been examined and it is found to contain some substantial evidence sustaining the verdict at every point at which it is assailed. The jury were the triers of the facts; this court has no authority to exercise any such function; it cannot settle disputes concerning what conflicting evidence proves, and when evidence is undisputed' it will not pronounce a conclusion respecting it, when different inferences might reasonably be drawn. A discussion of the facts of this case would subserve no useful purpose.
■ The judgment of the district court is affirmed.